       Case 1:20-cv-10701-DPW Document 153 Filed 08/31/21 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


  MICHAEL MCCARTHY, et al.,

                 Plaintiffs,
                                                                 CIVIL ACTION
                                 v.
                                                                 NO. 1:20-cv-10701-DPW
  CHARLES D. BAKER, in his Official Capacity as
  Governor of the Commonwealth of Massachusetts, et al.,

                 Defendants.


                   FIFTH NOTICE OF SUPPLEMENTAL AUTHORITY

       The defendants—Governor Charles D. Baker, Acting Department of Public Health

Commissioner Margret R. Cooke,1 and Department of Criminal Justice Information Services

Commissioner Jamison R. Gagnon—submit the attached decision of the United States Court of

Appeals for the First Circuit, Boston Bit Labs, Inc. v. Baker, --- F.4th ---, 2021 WL 3782128 (1st

Cir. Aug. 26, 2021), as supplemental authority relevant to the defendants’ pending Motion to

Dismiss (Doc. Nos. 104-105) and Cross-Motion for Summary Judgment (Doc. Nos. 126-129).

       In Boston Bit Labs, the First Circuit affirmed the dismissal for mootness of a lawsuit

challenging a COVID-19 Order issued by Governor Baker. 2021 WL 3782128, at *6. The First

Circuit explained that, in light of the termination of the COVID-19 state of emergency through

COVID-19 Order No. 69 and the rescission of all COVID-19 Orders issued pursuant to the

Governor’s authority under the Civil Defense Act, St. 1950, c. 639, there was “simply no ongoing

conduct to enjoin” and the plaintiff’s claims for injunctive and declaratory relief were moot. Id.



   1 Pursuant to Fed. R. Civ. P. 25(d), Acting Public Health Commissioner Margret R. Cooke
should be substituted for former Public Health Commissioner Monica Bharel, whose resignation
from her role as Public Health Commissioner became effective June 18, 2021.
        Case 1:20-cv-10701-DPW Document 153 Filed 08/31/21 Page 2 of 11




at *3 (internal quotation marks omitted). The First Circuit further held that, for several reasons,

the voluntary cessation doctrine could not resuscitate those moot claims. Id. at *4-*6. First, the

court “question[ed] whether th[e] case raise[d] the kind of litigation-scheming suspicions” that

justify invocation of the voluntary cessation doctrine, because “the circumstances suggest[ed] that

Governor Baker issued Order 69 not to avoid a court judgment, but in response to the progress

made in battling the pandemic.” Id. at *4. Second, the court emphasized that “neither the

challenged restriction nor the state of emergency is in effect,” which distinguished the case from

Bayley’s Campground, Inc. v. Mills, 985 F.3d 153 (1st Cir. 2021), a case in which the voluntary

cessation doctrine was held applicable. Id. at *5-*6. Third, the court explained that “it is

unrealistically speculative [to suggest] that Governor Baker would again declare a state of

emergency, again close businesses, and again” categorize the plaintiff’s businesses differently

than other businesses by further executive order. Id. at *5 (emphases in original). The holding in

Boston Bit Labs thus forecloses the plaintiffs’ argument in this case that the voluntary cessation

doctrine should save their claims for injunctive and declaratory relief from dismissal for mootness.
       Case 1:20-cv-10701-DPW Document 153 Filed 08/31/21 Page 3 of 11




                             Respectfully submitted,

                             CHARLES BAKER, Governor of the Commonwealth of
                             Massachusetts; MARGRET COOKE, Acting
                             Commissioner of the Department of Public Health; and
                             JAMISON GAGNON, Commissioner of the Department of
                             Criminal Justice Information Services,

                             By their attorney,

                             MAURA HEALEY
                             ATTORNEY GENERAL

                             /s/ Julia E. Kobick
                             Julia E. Kobick (BBO No. 680194)
                             Deputy State Solicitor
                             One Ashburton Place
                             Boston, Massachusetts 02108
                             (617) 963-2559
Dated: August 31, 2021       Julia.Kobick@mass.gov
        Case 1:20-cv-10701-DPW Document 153 Filed 08/31/21 Page 4 of 11




                                 CERTIFICATE OF SERVICE

       I certify that, on August 31, 2021, this document, filed through the Court’s ECF system,

will be sent electronically to registered participants as identified on the Notice of Electronic Filing

(NEF) and paper copies will be sent to those indicated as non-registered participants.

                                                 /s/ Julia E. Kobick
                                                 Julia E. Kobick
                                                 Deputy State Solicitor
Case 1:20-cv-10701-DPW Document 153 Filed 08/31/21 Page 5 of 11




              Exhibit A
              Case 1:20-cv-10701-DPW Document 153 Filed 08/31/21 Page 6 of 11
Boston Bit Labs, Inc. v. Baker, --- F.4th ---- (2021)


                                                                In normal times, patrons can eat and drink while playing
                                                                an array of video games using kiosks or machines doubling
                  2021 WL 3782128
                                                                as dining tables. But these are most definitely not normal
    Only the Westlaw citation is currently available.
                                                                times (as all are painfully aware) given SARS-CoV-2, the
     United States Court of Appeals, First Circuit.
                                                                virus behind the frightful COVID-19 pandemic — which
             BOSTON BIT LABS, INC., a                           caused Massachusetts Governor Charles Baker (like other
          Massachusetts corporation, d/b/                       Governors) to issue orders temporarily closing nonessential
         a Bit Bar Salem, Plaintiff, Appellant,                 businesses and limiting restaurants to takeout and delivery
                                                                only (among other measures not pertinent here), thus
                          v.
                                                                temporarily closing the arcade part of Bit Bar's business.
       Charles D. BAKER, in his official capacity
        as Governor of the Commonwealth of
         Massachusetts, Defendant, Appellee.                    Suing under     42 U.S.C. § 1983, Bit Bar attacked Governor
                                                                Baker's “COVID-19 Order No. 43” as unconstitutional.
                        No. 20-2046                             Issued months after he declared a COVID-19 state of
                              |                                 emergency and assumed extra powers via the state's Civil
                       August 26, 2021                          Defense Act, Order 43 was but one of many executive
                                                                orders promulgated as part of a plan to reopen businesses
APPEAL FROM THE UNITED STATES DISTRICT                          in four phases (notice the past tense “was,” the significance
COURT, FOR THE DISTRICT OF MASSACHUSETTS,
                                                                of which will become clear later). 1 Bit Bar's complaint
[Hon. Richard G. Stearns, U.S. District Judge]
                                                                noted that Governor Baker had earlier classified arcades as
Attorneys and Law Firms                                         “Phase III enterprises,” along with (for example) the gaming
                                                                floors of casinos (“casinos” for short), museums, fitness
Marc J. Randazza, with whom Jay M. Wolman and Randazza          centers, and performance halls. But Order 43, the complaint
Legal Group, PLLC, were on brief, for appellant.                continued, reclassified arcades as “Phase IV enterprises”
                                                                while keeping (as relevant to our dispute) casinos in “Phase
LaRonica K. Lightfoot, Assistant Attorney General, with         III.” And this meant that casinos would reopen before
whom Maura Healey, Attorney General of Massachusetts,           arcades, to Bit Bar's great disappointment. Claiming that
was on brief, for appellee.                                     “no compelling government interest” justified curbing “the
                                                                availability of video games when casinos are permitted to
Before Thompson, Selya, and Hawkins, * Circuit Judges.          operate in analogous physical circumstances,” the complaint
                                                                alleged that Governor Baker's “restriction” violated Bit Bar's
*      Of the Court of Appeals for the Ninth Circuit,           First and Fourteenth Amendment rights. Bit Bar sought a
       sitting by designation.                                  declaration that the “restriction” infracted the Constitution
                                                                and an injunction to stop the “restriction['s] ... application
Opinion                                                         to [its] speech and business” (helpfully, Bit Bar's opening
                                                                brief to us characterizes its complaint as “not” one seeking
THOMPSON, Circuit Judge.
                                                                “money damages”). For good measure, Bit Bar also moved
 *1 Time and events have overtaken this case, making it (in     for a preliminary injunction to restrain Governor Baker “from
law-speak) “moot.” We explain how and why below.                enforcing any restrictions beyond those imposed on Phase III
                                                                enterprises” — a quote taken from its motion.

                                                                1      Massachusetts's highest court — the Supreme
                              I
                                                                       Judicial Court — ruled that the Civil Defense
First up, some background (appropriately simplified), which            Act (which is still in effect) “provides authority”
is undisputed for present purposes:                                    for Governor Baker's “declaration of a state of
                                                                       emergency in response to the COVID-19 pandemic
Bit Bar (its full legal name appears in our caption) owns and          and for the issuance of the subsequent emergency
runs a restaurant/arcade in the city of Salem, Massachusetts.



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           1
              Case 1:20-cv-10701-DPW Document 153 Filed 08/31/21 Page 7 of 11
Boston Bit Labs, Inc. v. Baker, --- F.4th ---- (2021)


                                                                              against the COVID-19 virus, and over 4.3
        orders.” Desrosiers v. Governor, 486 Mass. 369,
                                                                              million have received at least a first dose, and
        158 N.E.3d 827, 832 (2020).
                                                                              over 78 percent of Massachusetts adults overall
Just days after Bit Bar filed suit, Governor Baker restored                   and over 89 percent of Massachusetts residents
arcades to “Phase III” status through “COVID-19 Order                         75 years and older have received at least a first
No. 50.” He then opposed Bit Bar's motion for injunctive                      dose[.]
relief and moved to dismiss the complaint, principally on                   And another of Order 69's “WHEREAS” clauses
the ground that this change — “arcades having been allowed                  noted that
to reopen in Massachusetts,” as his consolidated memo                         the remaining threats to the public health
described it — mooted the controversy. Bit Bar wrote memos                    presented by the COVID-19 virus will shortly no
supporting its preliminary-injunction motion and opposing                     longer require the exercise of the extraordinary
Governor Baker's dismissal motion, relevantly arguing that                    powers that the Civil Defense Act grants to
his “voluntary cessation” of the complained-of conduct could                  the Governor in a time of emergency to take
not moot the case because (as Bit Bar saw it) he “could                       executive action, outside the normal processes
resume” that conduct “at a whim.”                                             of government and across the established
                                                                              geographic and political divisions of authority, in
 *2 Ruling on these matters, the district judge wrote that                    order to coordinate State and Local relief efforts
“[b]ecause arcades no longer face 'any restrictions beyond                    and to act without delay as necessary to protect
those imposed on Phase III enterprises,'” Bit Bar's “claims”                  the public health and welfare[.]
are “moot.” The judge also did not think “that there is
any reasonable basis to believe” that, following dismissal,
Governor Baker would go back to “imposi[ng] ... greater                                            II
restrictions on the operation of arcades than certain other
Phase III enterprises.” And Bit Bar's “suggestions to the           Next up, our take on the situation (with us noting additional
contrary,” the judge added, “rel[ied] on an undue degree            details as needed):
of speculation regarding the future course of the virus and
the measures Governor Baker may opt to take to counteract           Bit Bar's challenge rises or falls on whether the judge rightly
its spread” — thus making the voluntary-cessation doctrine          kicked its case out as moot, a decision we review de novo,
“inapplicable.”                                                     see   Ramírez v. Sánchez Ramos, 438 F.3d 92, 96 (1st Cir.
                                                                    2006) — i.e., without deferring to his ruling, see Stephanie
From that order, Bit Bar appeals. Critically for this case, after   C. v. Blue Cross Blue Shield of Mass. HMO Blue, Inc.,
briefing but before oral argument, Governor Baker told us by        852 F.3d 105, 111 n.2 (1st Cir. 2017). Knowing that the
letter (submitted under Federal Rule of Appellate Procedure         mootness doctrine can sometimes be difficult to get one's
28(j)), and publicly announced, that he had terminated
                                                                    hands around, see Air Line Pilots Ass'n, Int'l v. UAL Corp.,
the COVID-19 state of emergency by issuing “COVID-19
                                                                    897 F.2d 1394, 1396 (7th Cir. 1990) (Posner, J., for the panel)
Order No. 69” — which ultimately ended his authority
                                                                    (suggesting that “[t]he test for mootness is simple to state but
“to impose any COVID-19 related restrictions” under the
                                                                    sometimes difficult to apply”), we provide a brief primer.
earlier emergency declaration and rescinded his COVID-19
emergency orders issued pursuant to the Civil Defense Act
                                                                    Federal judges decide only live controversies that will have
too. 2 And, Governor Baker insisted, the voluntary-cessation
                                                                    a real effect on real parties in interest. See, e.g., U.S. Const.
doctrine offered Bit Bar no help, because given Order 69's
“termination of the COVID-19 state of emergency,” there is          art III, §§ 1-2;   Already, LLC v. Nike, Inc., 568 U.S. 85,
no reasonable expectation that he will repeat the same alleged      90-91, 133 S.Ct. 721, 184 L.Ed.2d 553 (2013); Sundaram v.
wrong. Bit Bar did not respond to this letter, by the way.          Briry, LLC (In re Sundaram), ––– F.4th ––––, ––––, 2021
                                                                    WL 3578339 (1st Cir. 2021) [No. 20-9008, slip op. at 6-7].
2                                                                   So if a case loses its live-controversy character at any point
        One of Order 69's “WHEREAS” clauses explained
                                                                    in the proceedings, the mootness doctrine generally stops us
        that
                                                                    from pumping new life into the dispute (regardless of how
           as of May 27, 2021, over 3.5 million residents of
                                                                    fascinating the party's claims are) by “oust[ing]” the federal
           the Commonwealth have been fully vaccinated


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
               Case 1:20-cv-10701-DPW Document 153 Filed 08/31/21 Page 8 of 11
Boston Bit Labs, Inc. v. Baker, --- F.4th ---- (2021)


courts of “jurisdiction” and “requir[ing]” us to “dismiss[ ]”                   of what distinguishes the role of the federal judge
                                                                                from that of the advisor or academic in our
the case. See  Deposit Guar. Nat'l Bank v. Roper, 445 U.S.
                                                                                constitutional order.
326, 335, 100 S.Ct. 1166, 63 L.Ed.2d 427 (1980); accord
                                                                             Id.
   Powell v. McCormack, 395 U.S. 486, 496, 89 S.Ct. 1944,
                                                                     Moving from the general to the specific, Bit Bar (we repeat)
23 L.Ed.2d 491 (1969).
                                                                     basically asked the judge to enjoin Governor Baker from
                                                                     treating its arcade more restrictively than casinos during
*3 The “heavy” burden of showing mootness is on the party
                                                                     the declared COVID-19 state of emergency. And Bit Bar
raising the issue. See, e.g., Connectu LLC v. Zuckerberg,            (we also repeat) explicitly targeted Order 43, which put
522 F.3d 82, 88 (1st Cir. 2008). And the key question “is            arcades in “Phase IV” but kept casinos in “Phase III.” But
whether the relief sought would, if granted, make a difference       then (remember) came Order 50, which returned arcades
to the legal interests of the parties (as distinct from their        to “Phase III.” And then (remember too) came Order 69,
psyches, which might remain deeply engaged with the merits           which eventually ended the COVID-19 state of emergency
of the litigation).”    Air Line Pilots Ass'n, Int'l, 897 F.2d       and rescinded all COVID-19 orders issued under the Civil
                                                                     Defense Act since the start of the (now-cancelled) emergency
at 1396 (citing    North Carolina v. Rice, 404 U.S. 244,             declaration. Given this concatenation of events, there is
246, 92 S.Ct. 402, 30 L.Ed.2d 413 (1971)); accord Town               simply “no ongoing conduct to enjoin,” thus mooting Bit Bar's
of Portsmouth v. Lewis (“Lewis”), 813 F.3d 54, 58 (1st               injunctive-relief claim. See Lewis, 813 F.3d at 58.
Cir. 2016) (noting that a suit is moot “when the court
cannot give any effectual relief to the potentially prevailing       And the same goes for Bit Bar's declaratory-relief claim. Such
party” (quoting     Am. Civ. Liberties Union of Mass. v. U.S.        a claim is moot if no “substantial controversy of sufficient
Conf. of Catholic Bishops (“ACLUM”), 705 F.3d 44, 52                 immediacy and reality” exists “to warrant the issuance of
(1st Cir. 2013))). If the answer is no, “then the court is not       a declaratory judgment.” See id. (quoting        ACLUM, 705
really deciding a ‘case,’ and (if a federal court) it is therefore   F.3d at 54, though omitting internal formatting). Bit Bar (as a
exceeding the power conferred on it by ... the Constitution.”        reminder) basically asked the judge to declare that Order 43
    Air Line Pilots Ass'n, Int'l, 897 F.2d at 1396. 3                unconstitutionally infringed its protected rights. But given the
                                                                     just-noted changed circumstances — see the last paragraph,
3                                                                    showing how the controversial Order 43 is no longer in
        Or to borrow Judge (now Justice) Gorsuch's apt
                                                                     controversy — the dispute “is at this point neither immediate
        words:
          [E]ven if a lawsuit involved a live dispute when           nor real.” See id. (quoting    ACLUM, 705 F.3d at 54).
          the matter was before the district court, should
          events overtake the case on appeal such that,              To put it again in blunt terms, with the offending executive
          before the final moment of appellate disposition,          order wiped away, there is nothing harming Bit Bar and thus
          the complaining party winds up with all the relief         nothing left for us to do that would make a difference to
          the federal court could have given him, we will            its legal interests. And for that reason, Bit Bar's claims are
          say that the suit has become moot and beyond               moot. See, e.g., N.Y. State Rifle & Pistol Ass'n, Inc. v. City
          the power of the federal courts to adjudicate.             of N.Y. (“Rifle & Pistol Ass'n”), ––– U.S. ––––, 140 S. Ct.
          This holds true even if all the parties before us          1525, 1526, 206 L.Ed.2d 798 (2020) (per curiam) (explaining
          still wish us to render an opinion to satisfy their        that the plaintiffs' claims for declaratory and injunctive relief
          demand for vindication or curiosity about who's            became moot once the defendant replaced the challenged rule
          in the right and who's in the wrong.                       with a new one that gave them “the precise relief” that their
        Wyoming v. U.S. Dep't of Interior, 587 F.3d 1245,
        1250 (10th Cir. 2009) (quotation marks and citation          complaint asked for);    N.E. Reg'l Council of Carpenters v.
        omitted). And one more quote by then-Judge                   Kinton (“Kinton”), 284 F.3d 9, 18 (1st Cir. 2002) (holding
        Gorsuch:                                                     that “it would be pointless either to enjoin the enforcement
          Mootness doctrine, and our consequent inability            of a regulation that is no longer in effect or to declare its
          to render judgment on ... hypothetical or                  constitutional status”). See generally   Spell v. Edwards,
          advisory questions, supplies a significant portion         962 F.3d 175, 179 (5th Cir. 2020) (stating that “[i]t makes


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                   3
              Case 1:20-cv-10701-DPW Document 153 Filed 08/31/21 Page 9 of 11
Boston Bit Labs, Inc. v. Baker, --- F.4th ---- (2021)


sense ... that a case challenging a statute, executive order, or    presumption that the controversy ... continues to exist,” based
local ordinance usually becomes moot if the challenged law          on “skeptic[ism] that cessation of violation means cessation
has expired or been repealed”).
                                                                    of live controversy.”      Friends, 528 U.S. at 213-14, 120
                                                                    S.Ct. 693 (Scalia, J., dissenting). And given this purpose, it
 *4 But wait a minute, says Bit Bar. Governor Baker's
                                                                    is hardly surprising that the doctrine — which turns on the
“voluntary cessation” of the challenged conduct cannot cause
mootness because — the argument goes (and Bit Bar called            circumstances of the particular case, see     ACLUM, 705
it “the centerpiece of this appeal”) — there is “no guarantee       F.3d at 56 — “does not apply” if the change in conduct
that [he] will not simply reinstate the previous restrictions and   is “unrelated to the litigation,” see Lewis, 813 F.3d at 59
start again from square one.” And because Governor Baker            (emphasis added). 4
could return to his old ways — the argument continues — a
court could enter a judgment declaring (emphasis ours) that         4      A dispute is also not moot if it is capable of
“if the Governor is to restrict” Bit Bar's “rights,” he must do
                                                                           repetition between the parties yet bound to evade
so in a constitutionally permissible way. So — the argument
                                                                           review because of its short duration. See, e.g.,
concludes — the judge erred in not applying the voluntary-
cessation doctrine. Call us unconvinced.                                       Spencer v. Kemna, 523 U.S. 1, 17, 118 S.Ct.
                                                                           978, 140 L.Ed.2d 43 (1998). But Bit Bar, to quote
“[E]ven if the government withdraws or modifies a COVID                    its brief, “does not argue that this is such a case.”
restriction in the course of litigation,” our judicial superiors           So we say no more about that subject.
tell us, “that does not necessarily moot the case.” See             Against this backdrop, Bit Bar's attack on the judge's
   Tandon v. Newsom, ––– U.S. ––––, 141 S. Ct. 1294, 1297,          voluntary-cessation analysis cannot succeed.
209 L.Ed.2d 355 (2021) (per curiam). That is so because
of the voluntary-cessation doctrine, which “can apply when          For openers, we question whether this case raises the kind
a defendant voluntar[ily] ceases the challenged practice in         of litigation-scheming suspicions typically associated with
order to moot the plaintiff's case and there exists a reasonable    defendant-initiated mootness. Among other things, Order 69
expectation that the challenged conduct will be repeated” after     highlighted the millions and millions of Bay Staters now
the suit's “dismissal.” See Lewis, 813 F.3d at 59 (quotation        fully vaccinated (with many millions more having received
marks and citations omitted and alteration by Lewis court);         at least dose one of the two-dose vaccine) as a basis for
                                                                    ending the COVID-19 state of emergency and revoking
see also       Friends of the Earth, Inc. v. Laidlaw Env't
                                                                    all COVID-19 orders previously promulgated under the
Servs. (TOC), Inc. (“Friends”), 528 U.S. 167, 189, 120 S.Ct.
                                                                    Civil Defense Act during the (now-terminated) emergency
693, 145 L.Ed.2d 610 (2000) (stating that for the voluntary
                                                                    state. So the circumstances suggest that Governor Baker
cessation of contested conduct to moot a suit, it must be
                                                                    issued Order 69 not to avoid a court judgment, but in
“absolutely clear” that the conduct “could not reasonably
                                                                    response to the progress made in battling the pandemic. See
be expected to recur” (quotation marks omitted)). And the
burden of showing that the voluntary-cessation doctrine does        generally     S. Bay United Pentecostal Church v. Newsom,
not apply still lies with the party claiming mootness. See, e.g.,   ––– U.S. ––––, 140 S. Ct. 1613, 1613, 207 L.Ed.2d 154
                                                                    (2020) (Roberts, C.J., concurring in the denial of application
   Friends, 528 U.S. at 190, 120 S.Ct. 693.
                                                                    for injunctive relief) (underscoring that the “Constitution
                                                                    principally entrusts the safety and the health of the people to
Often described as a mootness exception, the voluntary-
                                                                    the politically accountable officials of the States” (quotation
cessation doctrine exists to stop a scheming defendant
                                                                    marks omitted)). And Bit Bar points to nothing to the contrary.
from trying to “immuniz[e] itself from suit indefinitely” by
unilaterally changing “its behavior long enough to secure a
                                                                     *5 But even putting this doubt aside, we find that Bit Bar's
dismissal” and then backsliding when the judge is out of
                                                                    chief argument for reversal here — that Governor Baker
the picture, see Lewis, 813 F.3d at 59 (quoting     ACLUM,          could reinstate Order 43's approach of treating arcades more
705 F.3d at 54-55) — “repeating this cycle until [it] achieves      harshly than casinos just as easily as he replaced it — is not
                                                                    a difference-maker. That the Governor has the power to issue
all [its] unlawful ends,” see Already, LLC, 568 U.S.
                                                                    executive orders cannot itself be enough to skirt mootness,
at 91, 133 S.Ct. 721. The doctrine is “an evidentiary
                                                                    because then no suit against the government would ever be


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                4
              Case 1:20-cv-10701-DPW Document 153 Filed 08/31/21 Page 10 of 11
Boston Bit Labs, Inc. v. Baker, --- F.4th ---- (2021)


                                                                   not contradict. And if more were needed (which we doubt),
moot. And we know some are. See, e.g.,         Rifle & Pistol
                                                                   the circumstances here suggest that even if (or more likely
Ass'n, 140 S. Ct. at 1526; Trump v. Int'l Refugee Assistance,
                                                                   when) COVID-19 flare-ups occur (and all eyes are now on the
––– U.S. ––––, 138 S. Ct. 353, 353, 199 L.Ed.2d 203 (2017);
                                                                   virus's “Delta” variant), it is unrealistically speculative that
   Kinton, 284 F.3d at 18. See generally Am. Bankers Assoc.        Governor Baker would again declare a state of emergency,
v. Nat'l Credit Union Admin., 934 F.3d 649, 661 (D.C. Cir.         again close businesses, and again put arcades in a less
2019) (emphasizing that the sheer “power to [reinstitute] a        favorable reopening phase than casinos — particularly since
challenged law is not a sufficient basis on which a court          he has not disadvantaged arcades like this despite COVID-19
can conclude that a challenge remains live” (quotation marks       surges after Order 43 went by the boards.
omitted and alteration by Am. Bankers Assoc. court)).

                                                                   On to     Bayley's then.   Bayley's refused to hold moot a
Still trying to get us to think about the situation as it does,
                                                                   challenge to a COVID-19 order by the Maine governor that
Bit Bar talks up   Roman Catholic Diocese of Brooklyn              required most people heading to the Pine Tree State to self-
v. Cuomo (“Catholic Diocese”), ––– U.S. ––––, 141 S. Ct.           quarantine for two weeks before going out in public — even
63, 208 L.Ed.2d 206 (2020) (per curiam), and        Bayley's       though the governor had rescinded the order and replaced
Campground, Inc. v. Mills (“Bayley's”), 985 F.3d 153 (1st Cir.     it with a slightly narrower one after the case came to us.
2021). Neither helps its cause, however.                           See    985 F.3d at 155-58. The key to our not-moot ruling
                                                                   was how “the [g]overnor ha[d] not denied that a spike in the
    Catholic Diocese refused to hold moot a challenge to a         spread of the virus in Maine could lead her to impose a self-
COVID-19 order by the New York governor that restricted            quarantine requirement just as strict as” the rescinded one.
attendance at religious services in select areas (“red and         See    id. at 157. So on the record there the governor could
orange zones”) — even though the governor had relaxed              not “show[ ] that it is absolutely clear” that the supposedly
the restrictions after the applicants asked the Supreme Court      “wrongful behavior could not reasonably be expected to
for injunctive relief. See  141 S. Ct. at 65-66, 68-69. The        recur” if circumstances became dire enough. See       id. at 158
challenged order was still in effect, just with a change in
                                                                   (quoting ACLUM, 705 F.3d at 55, quoting           Friends, 528
the maximum number of attendees permitted. See            id.      U.S. at 190, 120 S.Ct. 693).
at 68. Importantly too, the governor “regularly chang[ed]
the classification of particular areas without prior notice,”
                                                                    *6 The situation in       Bayley's is different from ours,
including three times in the seven days before the Supreme
                                                                   however. That is because here (unlike there) the offending
Court ruled. See    id. at 68 & n.3. And with the governor         order is gone, along with the COVID-19 state of emergency.
“loosen[ing] his restrictions” as the Court “prepar[ed] to         And if more were required (which again we doubt), Governor
act” but “continuing to assert the power to tighten them           Baker has not tried to reinstate an order like Order 43 at all
again anytime as conditions warrant,”      id. at 72 (Gorsuch,     despite upticks in COVID-19 cases after he jettisoned Order
J., concurring), the key to the Court's not-moot ruling was        43.
how all this showed that “the applicants remain[ed] under a
constant threat that the area in question will be reclassified,”   And that is that for Bit Bar's bid to undermine the judge's
                                                                   voluntary-cessation assessment. 5
see    id. at 68.

                                                                   5
But night-and-day differences separate Bit Bar's case                     Because we (like the district judge) dispose of
                                                                          this case on mootness grounds, we need not —
from      Catholic Diocese. Here (unlike there) neither the
                                                                          and so will not — address the merits of Bit Bar's
challenged restriction nor the state of emergency is in
                                                                          constitutional claims.
effect. To quote a letter Governor Baker sent us post-
argument, the Governor has “terminated the COVID-19
state of emergency ..., thereby extinguishing [his] authority                                    III
to impose emergency orders,” and thus “rescinded” every
“COVID-19 emergency order[ ]” — a statement Bit Bar does           Last up, our conclusion:


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             5
             Case 1:20-cv-10701-DPW Document 153 Filed 08/31/21 Page 11 of 11
Boston Bit Labs, Inc. v. Baker, --- F.4th ---- (2021)


                                                                            injunctive and declaratory relief “if” Governor
                                                                            Baker issues another order like Order 43. See
Having considered and rejected Bit Bar's arguments, we
                                                                            Lewis, 813 F.3d at 59.
affirm the district judge's dismissal of the suit as moot and
award Governor Baker his costs on appeal. 6 See Fed. R. App.
                                                                    All Citations
P. 39(a).
                                                                    --- F.4th ----, 2021 WL 3782128
6      It goes without saying (though we say it anyway)
       that “nothing prevents” Bit Bar from “seeking”

End of Document                                                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               6
